Herlihy, P. J.
Appeal by the claimant from a. decision of the Unemployment Insurance Appeal Board sustaining a determination that the claimant was unavailable for work effective August 21, 1967 and ineligible for benefits because of medical disability effective August 21, 1967 through October 27, 1967. By an initial determination *1060dated September 8, 1967 the representatives of the respondent commissioner found that the claimant was unavailable because not attached to the labor market and was unable to work “ at the present time ” and effective as of August 21, 1967, the effective date of her original claim. The Referee’s decision as adopted by the board finds: “ On September 7, 1967 he [doctor] certified that claimant should not be employed, but on October 28 the same physician certified that claimant could return to work. Prior to October 28 claimant made very few efforts to find employment and subsequent thereto she went to one employer three times. Opinion: The medical evidence establishes that claimant was incapacitated until October 28, but she was able to return to. work after that date. However, claimant’s efforts to find employment were meager in the extreme and she was therefore unavailable for employment.” The inconsistency of the Referee’s finding is patent upon the record in this case and upon his own factual determination. It would appear that the claim could have- been initially denied upon the ground that claimant voluntarily left her employment without good cause. However, the claim was determined to be valid and the right to receive current benefits only is affected by the respondent’s determination herein reviewed. The record establishes, and the Referee and board so found, that claimant was medically disabled as of the time of the initial determination from August 21, 1967 through October 27, 1967. It would seem academic that the claimant having been medically disabled from working until October 28, 1967, her job efforts were meaningless and no matter how meager cannot support a finding of separation from the labor market and consequent unavailability. The Claimant was not found capable of work by her doctor until 'October 28, 1967, a Saturday, and the Referee hearing was held on October 30,1967, the following Monday. In view of the claimant’s medical disability from the time of the effective date of her original claim until October 28, 1967, the record before the Referee on October 30, 1967 did not contain any evidence to support the finding of unavailability. It should be further noted that the question of substantial job seeking efforts is dependent upon the fact that there are places of employment available and the present record contains no evidence in this latter regard. Decision modified, by reversing so much as sustained the determination that claimant was unavailable for work, and matter remitted to the Unemployment Insurance Appeal Board for further proceedings not inconsistent herewith; and, as so modified, affirmed, without costs. Herlihy, P. J., Staley, Jr., Greenblott, Cooke and Sweeney, JJ., concur in memorandum by Herlihy, P. J.